                            UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                  EASTERN DIVISION

UNITED STATES OF AMERICA                          )
                                                  )           No. 18 CR 69
       v.                                         )
                                                  )           Judge Sara L. Ellis
ALEXANDER BROWN                                   )
                                                  )

                                    OPINION AND ORDER

       Defendant Alexander Brown moves to dismiss Counts 3 and 4 of his indictment.

On March 1, 2018, a grand jury indicted Brown on one count of attempted possession of cocaine

(Count 1), one count of possession with intent to distribute cocaine (Count 2), one count of being

a convicted felon in possession of a firearm (Count 3), and one count of possessing a firearm in

furtherance of a drug trafficking crime, namely the conduct alleged in Count 2 (Count 4). Brown

now moves to dismiss Counts 3 and 4 arguing that the felony conviction underlying the charge in

Count 3 is based on a constitutionally invalid statute and that he did not bring the gun in Count 4

to the aborted drug transaction in Count 1. Because Brown’s underlying felony conviction was

still in place at the time he was arrested for possessing a firearm, the Court denies the motion to

dismiss Count 3 [37]. And because the basis of Brown’s motion to dismiss Count 4 is founded

on a misreading of the indictment—he is charged with possessing the gun in furtherance of the

conduct in Count 2 not Count 1—and the indictment sufficiently lays out the charged offense,

the Court denies the motion to dismiss Count 4 [32].

                                        BACKGROUND

        According to the indictment, on February 2, 2018, Brown allegedly exchanged text

messages and telephone calls with a government confidential informant (“CI”). These

communications involved a potential drug transaction in which Brown planned to buy some
amount of cocaine from the CI. Later that day, Brown and the CI met in person so that Brown

could purchase the cocaine. Brown did not bring a gun to this meeting. After a conversation in

the CI’s car, Brown decided not to purchase the cocaine and left. While driving away, he was

arrested by federal agents. Pursuant to a search warrant, federal agents then went to and

searched Brown’s home. During the search, they found and seized a quantity of cocaine and a

handgun.

                                            ANALYSIS

I.     Motion to Dismiss Count 3

       Brown contents that the Court should dismiss Count 3 of the indictment, which charges

him with being a felon in possession of a firearm in violation of 18 U.S.C. § 922(g)(1), because

his predicate felony charge is for unlawful use of a weapon in violation of 720 Ill. Comp. Stat.

5/24-1(a)(4), a statute that both the Illinois Supreme Court and the Seventh Circuit have since

found to be unconstitutional. Seventh Circuit precedent directly on point defeats Brown’s

motion.

       In United States v. Thompson, 901 F.3d 785 (7th Cir. 2018), the defendant appealed his

conviction for violation of 18 U.S.C. 922(g)(1) arguing that his predicate felony conviction for

aggravated unlawful use of a firearm was invalid and thus he should not have been considered a

felon. Id. at 786. The court held that despite the fact that his predicate felony was based on a

statute later found to be unconstitutional, his conviction for violating § 922(g)(1) was still valid

because at the time of his arrest, the state court had not vacated the prior felony conviction. Id. at

787.

       Here, a state court had not vacated Brown’s prior felony conviction at the time of his

arrest. Therefore, the “firearm disability” imposed by his felony conviction was still in force.



                                                  2
See id. Brown argues that his case is distinguishable from Thompson because he had filed a

petition to vacate his felony conviction prior to his arrest, but this does not change the analysis.

As the court noted in Thompson, “[n]o exception . . . is made for a person whose outstanding

felony conviction ultimately might turn out to be invalid for any reason.” Id. (quoting Lewis v.

United States, 445 U.S. 55, 62, 100 S. Ct. 915, 63 L. Ed. 2d 198 (1980)) (ellipsis in original). At

the time of Brown’s arrest, his petition to vacate his felony conviction was still pending.

Therefore, he was still not legally able to possess a firearm under § 922(g)(1) and the Court

denies his motion to dismiss Count 3.1

II.     Motion to Dismiss Count 4

        Brown argues that the Court should dismiss Count 4 because it is undisputed that he did

not bring the gun in question to the aborted drug transaction in Count 1, and therefore it could

not possibly have been used in furtherance of that transaction. This argument fails at the outset,

as Count 4 charges that Brown used the firearm in furtherance of the drug activity in Count 2,

not Count 1, making it irrelevant whether he brought the gun to the aborted transaction. In reply,

likely recognizing his error, Brown refocuses his argument, asserting that the indictment is

insufficient because the original complaint and the details of Brown’s arrest do not establish that

he used the gun in furtherance of drug trafficking.

        This argument fails as well. Brown’s challenge to the indictment is a sufficiency of the

evidence argument. To survive a motion to dismiss, an indictment generally need only “state[]

the elements of the crime charged, inform[] the defendant of the nature of the charge so she may

prepare a defense, and enable[] the defendant to plead the judgment as a bar against future

prosecutions for the same offense.” United States v. Agostino, 132 F.3d 1183, 1189 (7th Cir.

1
  The Court notes that Thompson is currently before the Supreme Court on a petition for a writ of
certiorari. Should the Supreme Court rule on this issue in favor of the defendant, the Court may revisit
this ruling at that time. For now, however, Thompson is the law of the land.
                                                     3
1997). A motion to dismiss an indictment is not “a means of testing the strength or weakness of

the government’s case.” United States v. Moore, 563 F.3d 583, 586 (7th Cir. 2009).

       Brown does not attack the indictment on the three enumerated grounds above, but even if

he did, such an attack would fail. The indictment here tracks the language of the statute, 18

U.S.C. § 924(c), provides the date of the offense, identifies the charged weapon, and identifies,

by reference to Count 2, the narcotics for which Brown allegedly used the gun in furtherance to

possess with the intent to distribute them. These elements plainly satisfy the statutory and

constitutional requirements of an indictment as required in the Seventh Circuit.

       Brown does attack the strength of the Government’s case, however, arguing that he did

not use the gun in furtherance of a drug transaction. In support of his argument, Brown points to

several cases in which the Seventh Circuit upheld convictions under § 924(c) after sufficiency of

the evidence challenges. The posture and result of these cases cited by Brown drive home that

his challenge is more appropriate for trial and not the motion to dismiss stage. Thus, the Court

denies Brown’s motion to dismiss Count 4.

                                         CONCLUSION

       For the foregoing reasons, the Court denies Brown’s motions to dismiss Counts 3 and 4

of the indictment [32, 37].



Dated: January 28, 2019                                      ______________________
                                                             SARA L. ELLIS
                                                             United States District Judge




                                                 4
